IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 48765

 STATE OF IDAHO,                                 )
                                                 )    Filed: May 31, 2022
        Plaintiff-Respondent,                    )
                                                 )    Melanie Gagnepain, Clerk
 v.                                              )
                                                 )    THIS IS AN UNPUBLISHED
 RAYMOND ANDREW FISHER, JR.,                     )    OPINION AND SHALL NOT
                                                 )    BE CITED AS AUTHORITY
        Defendant-Appellant.                     )
                                                 )

       Appeal from the District Court of the Second Judicial District, State of Idaho,
       Clearwater County. Hon. Gregory FitzMaurice, District Judge.

       Order for civil penalty and civil judgment, vacated in part; judgment of conviction
       for sexual abuse of a minor, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Emily M. Joyce, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kacey L. Jones, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

GRATTON, Judge
       Raymond Andrew Fisher, Jr. appeals from his judgment of conviction for sexual abuse of
a minor. Fisher argues that the district court abused its discretion by imposing a civil penalty and
excessive sentence. For the reasons set forth below, we affirm the judgment but vacate the civil
penalty naming an individual not named in the information.
                                                 I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       Fisher was charged with two counts of sexual abuse of a child under sixteen years, Idaho
Code § 18-1506, after his two adult granddaughters, K.M. and H.M., reported that he had sexually
assaulted them when they were minors. K.M. was the only victim named in the information for
both charges.



                                                 1
       Pursuant to a plea agreement, Fisher pled guilty to one count of sexual abuse of a minor.
The State agreed to limit its sentencing recommendation to twelve years with six years determinate
and the other charge was dismissed. Both K.M. and H.M., pursuant to the plea agreement, made
victim impact statements at the sentencing hearing.
       The district court exceeded the State’s sentencing recommendation, sentencing Fisher to a
unified term of fifteen years with six years determinate. The district court further imposed a civil
penalty1 under I.C. § 19-5307, of $2,500 to K.M. and $2,500 to H.M. Fisher timely appeals.
                                                II.
                                   STANDARD OF REVIEW
       The district court’s decision to order a civil penalty under I.C. § 19-5307 is reviewed for
an abuse of discretion. State v. Kincaid, 165 Idaho 273, 278, 443 P.3d 287, 292 (Ct. App. 2019).
When a trial court’s discretionary decision is reviewed on appeal, the appellate court conducts a
multi-tiered inquiry to determine whether the trial court: (1) correctly perceived the issue as one
of discretion; (2) acted within the boundaries of such discretion; (3) acted consistently with any
legal standards applicable to the specific choices before it; and (4) reached its decision by an
exercise of reason. State v. Herrera, 164 Idaho 261, 270, 429 P.3d 149, 158 (2018).
                                                III.
                                           ANALYSIS
       Fisher argues that the district court abused its discretion when it awarded a civil penalty in
favor of H.M. and imposed an excessive sentence. The State argues that I.C. § 19-5307 permits a
civil penalty to be awarded to a family member of the victim in cases involving crimes against
children and argues that the sentence was reasonable under the circumstances. We address each
of these contentions below.
A.     Civil Penalty
       Fisher argues that the district court abused its discretion when it awarded a $2,500 civil
penalty in favor of H.M., who was not named in the information as required under I.C. § 19-5307.
Idaho Code § 19-5307 allows a court to impose a civil penalty for certain violent crimes “on behalf
of the victim named in the indictment or information.” The State argues that while H.M. is not


1
         The district court erroneously used language relating to both restitution and civil penalty
in its oral pronouncement, judgment, and written order. However, the parties agree that the district
court intended to and did order a civil penalty rather than restitution.
                                                 2
named in the information, I.C. § 19-5307 contains an exception which allows an award to be
granted to “the family of the victim in cases of homicide or crimes against children.” Because
H.M. is a family member and the case involved crimes against children, the State contends that
the award to H.M. was permitted under the statute.
       This Court exercises free review over the application and construction of statutes. State v.
Reyes, 139 Idaho 502, 505, 80 P.3d 1103, 1106 (Ct. App. 2003). Where the language of a statute
is plain and unambiguous, this Court must give effect to the statute as written, without engaging
in statutory construction. State v. Burnight, 132 Idaho 654, 659, 978 P.2d 214, 219 (1999); State
v. Escobar, 134 Idaho 387, 389, 3 P.3d 65, 67 (Ct. App. 2000). The language of the statute is to
be given its plain, obvious, and rational meaning. Burnight, 132 Idaho at 659, 978 P.2d at 219. If
the language is clear and unambiguous, there is no occasion for the court to resort to legislative
history or rules of statutory interpretation. Escobar, 134 Idaho at 389, 3 P.3d at 67. When this
Court must engage in statutory construction because an ambiguity exists, it has the duty to ascertain
the legislative intent and give effect to that intent. State v. Beard, 135 Idaho 641, 646, 22 P.3d
116, 121 (Ct. App. 2001). To ascertain such intent, not only must the literal words of the statute
be examined, but also the context of those words, the public policy behind the statute, and its
legislative history. Id. It is incumbent upon a court to give an ambiguous statute an interpretation
which will not render it a nullity. Id. Constructions of an ambiguous statute that would lead to an
absurd result are disfavored. State v. Doe, 140 Idaho 271, 275, 92 P.3d 521, 525 (2004).
       In this case, the language of I.C. § 19-5307 is clear and unambiguous. The section in
question states:
              The fine shall operate as a civil judgment against the defendant and shall be
       entered on behalf of the victim named in the indictment or information, or the
       family of the victim in cases of homicide or crimes against children, and shall not
       be subject to any distribution otherwise required in section 19-4705, Idaho Code.
       The State essentially argues that the language permits the judgment to be entered on behalf
of the victim and on behalf of the family of the victim named in the indictment. Consequently, the
State asserts that the statute allows the court to grant a civil award to K.M., the named victim, and
to H.M., a sister of the named victim. However, the language permitting the award to be paid to
the family of the victim in cases of homicide or crimes against children provides a means for the
award to be paid to related parties when the actual victim cannot receive it themselves, whether
due to death or minority. The statute clearly provides that the civil penalty may be awarded to the


                                                 3
named victim “or” the victim’s family in certain cases. It does not provide the district court
discretion to grant a civil penalty award to any family member of a victim, as well as the victim,
simply because the case involves a homicide or crime against children. Therefore, we vacate the
portion of the civil penalty naming H.M., as she was not named in the information and K.M. was
capable of receiving the civil penalty on her own behalf.
B.      Excessive Sentence
        Fisher next argues that the district court abused its discretion by imposing a unified
sentence of fifteen years with six years determinate. Fisher argues that this sentence was excessive
in light of his age and poor health, in addition to a low risk to reoffend and other mitigating factors.
        An appellate review of a sentence is based on an abuse of discretion standard. State v.
Burdett, 134 Idaho 271, 276, 1 P.3d 299, 304 (Ct. App. 2000). Where a sentence is not illegal, the
appellant has the burden to show that it is unreasonable and thus a clear abuse of discretion. State
v. Brown, 121 Idaho 385, 393, 825 P.2d 482, 490 (1992). A sentence may represent such an abuse
of discretion if it is shown to be unreasonable upon the facts of the case. State v. Nice, 103 Idaho
89, 90, 645 P.2d 323, 324 (1982). A sentence of confinement is reasonable if it appears at the time
of sentencing that confinement is necessary to accomplish the primary objective of protecting
society and to achieve any or all of the related goals of deterrence, rehabilitation, or retribution
applicable to a given case. State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App.
1982). Where an appellant contends that the sentencing court imposed an excessively harsh
sentence, we conduct an independent review of the record, having regard for the nature of the
offense, the character of the offender, and the protection of the public interest. State v. Reinke,
103 Idaho 771, 772, 653 P.2d 1183, 1184 (Ct. App. 1982). When reviewing the length of a
sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170
P.3d 387, 391 (2007). Our role is limited to determining whether reasonable minds could reach
the same conclusion as the district court. State v. Biggs, 168 Idaho 112, 116, 480 P.3d 150, 154
(Ct. App. 2020).
        The sentence in this case did not exceed the statutory maximum. In making its sentencing
determination, the district court considered the factors that Fisher raises on appeal, including his
age and health. The district court also considered the nature of the offense and the victim impact
statements provided by K.M. and H.M. Both women were assaulted by Fisher when they were
children living in his home. They were both severely traumatized by Fisher’s crimes and have

                                                   4
carried the burden of that trauma throughout their lives.         Moreover, Fisher consistently
downplayed his actions and refused to take responsibility, a factor that the district court also
considered when imposing its sentence. Although the sentence was greater than that recommended
by the State, the district court was free to make its own determination as to the proper sentence
and clearly exercised reason in reaching its conclusions. For these reasons, the district court did
not abuse its discretion in exceeding the State’s recommended sentence and sentencing Fisher to
a unified term of fifteen years with six years determinate.
                                                III.
                                         CONCLUSION
       The district court erred in granting a civil penalty on behalf of H.M., who was not named
in the information, but did not abuse its discretion when it imposed its sentence. Therefore, we
vacate the civil penalty naming H.M., and affirm the judgment of conviction and sentence.
       Judge HUSKEY and Judge BRAILSFORD CONCUR.




                                                 5